Order, Supreme Court, Bronx County, entered January 20, 1976, denying motion to vacate default judgment is unanimously affirmed. Respondent shall recover of appellant $40 costs and disbursements of this appeal. Reluctant as we are to permit matrimonial status to be adjudicated on default, there comes a point when such a default can no longer be excused. Here, after repeated delays and warnings and fixing of firm dates in advance, and after plaintiff, himself an attorney, had been sworn as a witness, plaintiff retained an attorney who was otherwise engaged and when the court refused to grant a further adjournment plaintiff, his new attorney, and the representative of his old attorney walked out of the courtroom. We note that the judgment makes no provision with respect to visitation. If plaintiff wants any relief as to that, or a modification of the alimony and child support provisions, he may make appropriate application therefor at *520Special Term. Concur—Markewich, J. P., Lupiano, Silverman, Lane and Nunez, JJ.